Title: From Thomas Jefferson to Richard Rush, 14 September 1825
From: Jefferson, Thomas
To: Rush, Richard


Dear Sir
Monticello
Sep. 14. 25
I am later than my wishes in offering you my congratulns on your safe return to your own country. I have been for  nearly 4. months past confined to the house, and mostly indeed to my couch by a painful and tedious complaint, which has  very much interdicted to me the use of my pen. tho’ late, they are not the less sincere, and I am especially pleased that you return associated with our executive administrn. you left us in a state of political division, and in the same state you find us and in that state I hope we shall ever be found. men are not made to have the same opinions, any more than the same fashions or bodily forms,  we differ as others do and in govmt as on other subjects  the essence of  these differences is  whether more or less power  should be given to the Exve or to the popular branch of the govmt.  this too  the safest principle of division because it is a division by individuals and not by states.  the friends of a strong Exve  with us heretofore looked for affecting it to a prolongn the term of office, by making it for life or hereditary, this is now seen, to be desperate.   until a previous measure be effected i.e. until the federal jurisdn,be  made  and  all in all the other powers of govmt brought to to a single center. from this it will be more easy to slide into longer terms of offic. the composn of the present cabinet gives me much confidence that the equilibrium between the federal & individual govmts will be  maintained to a good degree, and I confide in it the more as you are a part of it, and  shall do so yet more as I shall see you advance in the public estimn and towards the highest marks of it’s favor. I have, very much for the improvmt of my own happiness, turned my attention from the present to the rising genern. the instn which you were so kind as to befriend while on the other side of the water occupies all my time, and is in as hopeful a progress as I could ever have expected. we have upwds of 100 students, altho’ not yet 6. months in action, and a prospect at our next commencement of many more than we can recieve. I hope that within a few years a renovation in the face of our state will be  the consequence, and extend itself perhaps South & West of us.Among the  duties of your present station you will find the most painful to be that of appmt to office. to 20 appbins 19. negatives must be given, and what word in our language is so difficult to be pronounced as No? on retiremt from office myself, knowing how much I should be harrassed to sollicit for others, I came to a determination to say no at once, and to all. . I could not indeed refuse to say when requested what I knew of an applicant but made it a point to accompany that with no request or sollicitn from myself. in one case only I departed from my rule I asked but did not obtain it was for Colo B. Peyton of Richmond for whom I entertained a very sincere frdshp he was a meritorious officer in our late war, honest, capable, active and attentive to business, kind to all and  by all, with a family fast growing on his hands and nothing to provide for the own industry his line was that of commn business which he low   particular circumstances had interested me highly in his  []  there were two offices in Richmd either of which would have put him at ease . the one was that of P. M. the incumbent of which had recently died, and I asked it for him with the same  earnestness as if for myself, and on the ground of my having never before asked any thing from the govmt personall. it was given to another. the other office is that of the collector of the port of Richmd now held by Majr Gibbons, as worthy a man as could hold it and one  whom no one would ever wish to see  withdrawn but he is now advanced in years and in a very low state of health. he is at present gone to the springs to   if possible and I wish he may. but it is not expected. should any thing happen to him, it would be a 2d chance given me of getting something done for my friend Peyton,  this is within your deptmt, and to you therefore I address my request to think of him on that event and if no moral considn gives a higher claim to any other, give it to him if only for my sake. notwthtdg Gibbons’s ill health however, my own and my age gives me no right to expect to be the survivor of the two. in that case I  bequeath my friend as a legacy to you. and I pray you to be assured of my best affections & respect